Exhibit 10.1 SHAREHOLDER AGREEMENT This Agreement (“Agreement”) dated the 21st day of September 2009, is made by and among Philip J. Timyan and Riggs Qualified Partners, LLC (the “Shareholders”), GS Financial Corp. (the “Company”) and Guaranty Savings Bank (the “Bank”). RECITALS WHEREAS, the Company, the Bank and the Shareholders have agreed that it is in their mutual interests to enter into this Agreement as hereinafter described. NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements contained herein, and other good and valuable consideration, the parties hereto mutually agree as follows: 1. Representations and Warranties of the Shareholders.The Shareholders hereby represent and warrant to the Company and the Bank as follows: (a) The Shareholders have ownership of an aggregate amount of 59,024 shares of the Company’s common stock (“Common Stock”) and have full and complete authority to enter into this Agreement and to bind the entire number of shares of the capital stock of the Company in which Shareholders have a beneficial ownership interest to the terms of this Agreement; (b) The Shareholders have full power and authority to enter into and perform the Shareholders obligations under this Agreement, and the execution and delivery of this Agreement by the Shareholders have been duly authorized.This Agreement constitutes a valid and binding obligation of Shareholders, and the performance of its terms shall not constitute a violation of any limited partnership agreement, operating agreement, bylaws, or any agreement or instrument to which either of the Shareholders is a party; (c) There are no other persons who, by reason of their personal, business, professional or other arrangement with the Shareholders have agreed, in writing or orally, explicitly or implicitly, to take any action on behalf of or in lieu of the Shareholders that would be prohibited by this Agreement; and (d) There are no arrangements, agreements or understandings between the Shareholders and the Company and the Bank other than as set forth in this Agreement. 2. Representations and Warranties of the Company and the Bank.The Company and the Bank hereby represent and warrant to the Shareholders as follows: (a) The Company and the Bank have full power and authority to enter into and perform their obligations under this Agreement, and the execution and delivery of this Agreement by the Company and the Bank have been duly authorized by the Boards of Directors of the Company and the Bank and requires no other Board of Directors or shareholder action.This Agreement constitutes a valid and binding obligation of the Company and the Bank, and the performance of its terms does not constitute a violation of the Articles of Incorporation or Bylaws of the Company and the Charter and Bylaws of the Bank; and (b) There are no arrangements, agreements or understandings between the Company, the Bank and the Shareholders other than as set forth in this Agreement. 3. Covenants. (a) During the term of this Agreement, the Company and the Bank covenant and agree as follows: (i) Consultation with Chairman.The Shareholders shall have the opportunity to meet with the Chairman of the Boards of the Company and the Bank, on a monthly basis, to discuss the condition of the Company and the Bank.Such meetings may be conducted either in-person in Louisiana, or telephonically, at the Shareholders’ discretion, and shall last not more than two hours in duration.One person shall represent the Shareholders at these meetings.Upon the consent of the Shareholders’ representative, the Company and the Bank may provide a suitable substitute to the Chairman’s attendance at this meeting. (b) During the term of this Agreement, the Shareholders covenant and agree as follows: (i) Nominations or Shareholder Proposals.The Shareholders will not initiate, propose or submit any shareholder proposal to the Company, nor encourage or otherwise solicit or induce or attempt to induce any other person to initiate, propose or submit any shareholder proposal to the Company, unless such action is supported by a majority of the Company’s Board of Directors.The Shareholders will not seek election to, or seek to place a representative or other affiliate or nominee on, or induce or attempt to induce or encourage any other person to nominate one or more persons to the Company’s Board of Directors or seek removal of any member of the Company’s Board of Directors unless such action is supported by a majority of the Company’s Board of Directors.The Shareholders will not: (A) (i) join with or assist any person or entity, directly or indirectly, in opposing, or make any statement in opposition to, any proposal or director nomination submitted by the Company’s Board of Directors to a vote of the Company’s shareholders, or (ii) join with or assist any person or entity, directly or indirectly, in supporting or endorsing (including supporting, requesting or joining in any request for a meeting of shareholders in connection with), or make any statement in favor of, any proposal submitted to a vote of the Company’s shareholders that is opposed by the Company’s Board of Directors; or -2- (B) vote for any nominee or nominees for election to the Board of Directors of the Company other than those nominated or supported by the Company’s Board of Directors or consent to become a nominee for election as a director of the Company unless nominated or supported by a majority of the Company’s Board of Directors; (ii) Board Nominees and Proposals.The Shareholders hereby agree to vote all of the shares of Common Stock which the Shareholders directly or indirectly beneficially own and have voting power over in favor of (i) nominees to the Board of Directors of the Company recommended by the board and (ii) proposals submitted to the Company’s shareholders which have been approved by a majority of the Company’s Board of Directors, with the exception of any new stock compensation plans or amendments to any existing stock compensation plans, other than tax-qualified plans. (iii) Solicitations.The Shareholders will not solicit proxies or written consents or assist or participate in any other way, directly or indirectly, in any solicitation of proxies or written consents, or otherwise become a “participant” in a “solicitation,” or assist any “participant” in a “solicitation” (as such terms are defined in Instruction 3 of Item 4 of Schedule 14A and Rule 14a-l of Regulation 14A, respectively, under the Securities Exchange Act of 1934) in opposition to any recommendation or proposal of the Company’s Board of Directors, or recommend or request or induce or attempt to induce any other person to take any such actions, or seek to advise, encourage or influence any other person with respect to the voting of (or the execution of a written consent in respect of) the Company’s Common Stock, or execute any written consent in lieu of a meeting of the holders of the Company’s Common Stock or grant a proxy with respect to the voting of the capital stock of the Company to any person or entity other than the Board of Directors of the Company; (iv) No Company Transaction Proposals.The Shareholders will not (A) propose or seek to effect a merger, consolidation, recapitalization, reorganization, sale, lease, exchange or other disposition of substantially all the assets of, or other business combination involving, or a tender or exchange offer for securities of, the Company or the Bank or any material portion of the Company’s or the Bank’s business or assets or any other type of transaction that would result in a change in control of the Company (any such action described in this clause (A) is a “Company Transaction Proposal”), (B) seek to exercise any control or influence over the management of the Company or the Boards of Directors of the Company or the Bank or any of the businesses, operations or policies of the Company or the Bank; (C) other than a presentation to the Company’s Board of Directors, present to the Company, its shareholders or any third party any proposal constituting or that could reasonably be expected to result in a Company Transaction Proposal, or (D) seek to effect a change in control of the Company.None of the foregoing restrictions shall prevent the Shareholders from engaging in the foregoing restricted actions if any such action is supported by a majority of the Company’s Board of Directors.In addition, the Shareholders will not: (A) publicly suggest or announce their willingness or desire to engage in a transaction or group of transactions or have another person engage in a transaction or group of transactions that would constitute or could reasonably be expected to result in a Company Transaction Proposal or take any action that might require the Company to make a public announcement regarding any such Company Transaction Proposal unless such action is supported by a majority of the Company’s Board of Directors; or (B) initiate, request, induce, encourage or attempt to induce or give encouragement to any other person (other than to members of the Company’s Board of Directors) to initiate any proposal constituting or that can reasonably be expected to result in a Company Transaction Proposal, or otherwise provide assistance to any person who has made or is contemplating making, or enter into discussions or negotiations with respect to, any proposal constituting or that can reasonably be expected to result in a Company Transaction Proposal; and -3- (v) Sale of 1% or More of Company Common Stock; Sale to a 5% Shareholder.In the event that at any time from the date of this Agreement and through the Term of this Agreement, the Shareholders intend to sell 1% or more of the Company’s outstanding Common Stock, based on the Company’s most recent public filing, in a block trade, in a private sale or in the open market, or the Shareholders intend to sell shares of Company Common Stock to any person the Shareholders believe, after reasonable inquiry, would beneficially own immediately after any such sale or transfer more than 5% of the outstanding shares of the Company Common Stock, except where such sale is pursuant to an order, directive, or other requirement of the Office of Thrift Supervision, or other appropriate regulator, the Shareholders will provide written notice to the Company of such intent, which notice shall include the proposed sale price, and the Company shall then have the right to purchase the Common Stock from the Shareholders at the proposed sale price (“Right of First Refusal”).Within two (2) business days following receipt of written notice from the Shareholders, the Company will provide written notice to the Shareholders as to whether or not the Company will exercise its Right of First Refusal, the Company can exercise its Right of First Refusal in full or in part in its sole discretion.If the Company chooses to exercise the Right of First Refusal in full or in part, settlement of the purchase of the shares being sold by the Shareholders pursuant to the Right of First Refusal will be within three (3) business days of such exercise, with payment by wire transfer to an account identified by the Shareholders.If the Company does not choose to exercise the Right of First Refusal, or does not respond to the notice within two (2) business days, then the selling Shareholders shall be free to sell the shares to the third party. 4. Public Statements; Litigation.During the term of this Agreement, no party to this Agreement shall cause, discuss, cooperate or otherwise aid in the preparation of any press release or other publicity other than filings required by securities laws, concerning any other party to this Agreement or its operations without prior approval of such other party unless required by law, in which case notice of such requirement shall be given to the other party; and provided there has been no material breach of this Agreement by the Company or the Bank, the Shareholders shall not, directly or indirectly: (a) make any statement, public or otherwise, in opposition to, or that would reflect negatively against, the Company, the Bank, the Board of Directors of the Company or the Bank, or any of the directors or officers of the Company or the Bank; (b) directly or indirectly participate or act in concert with any affiliate, group or other person to participate, by encouragement or otherwise, in any litigation against or derivatively on behalf of the Company or the Bank, or any of their respective officers or directors; or -4- (c) provide, or act in concert with any person to provide, any funds, services or facilities to any person in support of any activity by such person that would be a violation of their covenants under the provisions of this Section 4 if undertaken by any of them.In addition, during the term of this Agreement, provided there has been no material breach of this Agreement by the Shareholders, neither the Company nor any officer or director of the Company shall make any statement, public or otherwise, in opposition to, or that would reflect negatively against the Shareholders, nor directly or indirectly participate or act in concert with any affiliate, group or other person to participate, by encouragement or otherwise, in any litigation against or derivatively on behalf of the Shareholders. 5. Remedies.The Company, the Bank and the Shareholders acknowledge and agree that a breach or threatened breach by any party may give rise to irreparable injury inadequately compensable in damages, and accordingly each party shall be entitled to injunctive relief to prevent a breach of the provisions hereof and to enforce specifically the terms and provisions hereof in any state or federal court having jurisdiction, in addition to any other remedy to which such aggrieved party may be entitled to at law or in equity.In the event either party institutes any legal action to enforce such party’s rights under, or recover damages for breach of, this Agreement, the prevailing party or parties in such action shall be entitled to recover from the other party or parties all reasonable costs and expenses, including but not limited to actual attorneys’ fees, court costs, witness fees, disbursements and any other expenses of litigation or negotiation incurred by such prevailing party or parties. 6. Term.This Agreement shall terminate on the earlier of June 30, 2011 or the date on which the Company ceases to exist by reason of merger, sale of assets, liquidation, exchange of shares, or otherwise. 7. Notices.All notice requirements and other communications shall be deemed given when delivered or on the third succeeding business day after being mailed by registered or certified mail, return receipt requested, addressed to the Shareholders and the Company and the Bank below: Shareholders: Philip J. Timyan Riggs Qualified Partners, LLC 4324 Central Avenue Western Springs, Illinois 60558 With a copy to: Timothy R. McTaggart, Esq.
